     Case 8:20-cv-00742-JVS-JDE Document 1 Filed 04/15/20 Page 1 of 11 Page ID #:1



 1   Robert L. Shipley, CA State Bar No. 109420
     rshipley@shipleylaw.com
 2   Brandon S. Gray, CA State Bar No. 279881
     bgray@shipleylaw.com
 3   ROBERT L. SHIPLEY, APLC
     2784 Gateway Road, Suite 104
 4
     Carlsbad, CA 92009
 5   Telephone: 1.760.438.5199
 6   Attorneys for Defendant
     ABC Phones of North Carolina, Inc. dba
 7
     Victra
 8

 9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12                               SOUTHERN DIVISION
13
      LUIS PANDURO, individually and on           Case No. 8:20-cv-00742
14    behalf of all other persons similarly
                                                  DEFENDANT ABC PHONES OF
      situated,
15                                                NORTH CAROLINA, INC. DBA
16                                                VICTRA’S NOTICE OF
                 Plaintiffs,
                                                  REMOVAL OF STATE COURT
17                                                ACTION TO FEDERAL COURT
           vs.
18
                                                  [CLASS ACTION]
19    ABC PHONES OF NORTH
      CAROLINA, INC. dba VICTRA a                 [Filed concurrently with Defendant’s
20    North Carolina Corporation;                 Civil Case Cover Sheet; Declaration of
      VERIZON, an unknown entity; and             Adam Reed and Declaration of Robert
21                                                L. Shipley]
      DOES 1 to 100, inclusive,
22
                 Defendants.
23                                                State Court Case No. 30-2020-
                                                  01136373-OE-CXC
24
                                                  State Action Filed: March 4, 2020
25                                                State Action Served: March 16, 2020
26

27

28
                                         0
                      DEFENDANT ABC PHONES’ NOTICE OF REMOVAL
     Case 8:20-cv-00742-JVS-JDE Document 1 Filed 04/15/20 Page 2 of 11 Page ID #:2



 1         TO THE CLERK OF THE FEDERAL DISTRICT COURT FOR THE
 2
     CENTRAL DISTRICT OF CALIFORNIA:
 3

 4         PLEASE TAKE NOTICE that Defendant ABC Phones of North Carolina, Inc.

 5   dba Victra (“ABC Phones” or “Defendant”), contemporaneously with the filing of this
 6
     Notice, hereby effects removal of the below referenced action from the Superior Court
 7

 8   in the State of California, County of Orange to the United States District Court for the
 9   Central District of California pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support
10
     of this Notice, Defendant states as follows:
11

12                                 FACTUAL BACKGROUND
13         1.     Complaint.     On or around March 4, 2020, Plaintiff Luis Panduro
14
     (“Plaintiff”) commenced a putative class action case against Defendant, Case No. 30-
15

16   2020-01136373-OE-CXC, Panduro v. ABC Phones of North Carolina, Inc. et al, in the
17   Superior Court of California, County of Orange. In his Complaint, Plaintiff alleges
18
     claims for: (1)Failure to Pay Wages Under the FLSA; (2) Failure to Pay Overtime; (3)
19

20   Failure to Provide Meal Periods; (4) Failure to Provide Rest Periods; (5) Failure to
21
     Provide Accurate Itemized Wage Statements; (6) Failure to Pay Wages For Hours
22
     Worked; (7) Failure to Pay Wages Due and Payable Twice Monthly; (8) Failure to
23

24   Reimburse Business Expenses; (9) Failure to Pay Wages on Termination; and (10)
25
     Unlawful Competition and Unlawful Business Practices. See generally Complaint
26

27

28
                                           1
                        DEFENDANT ABC PHONES’ NOTICE OF REMOVAL
     Case 8:20-cv-00742-JVS-JDE Document 1 Filed 04/15/20 Page 3 of 11 Page ID #:3



 1   (“Compl.) attached as Exhibit “1” to the Declaration of Robert L. Shipley (“Shipley
 2
     Decl.”) filed concurrently herewith.
 3

 4         2.     Papers Served to Date. On March 16, 2020, Defendant received service

 5   of process of the Complaint. Shipley Decl. ¶ 3. Attached to the Shipley Declaration is
 6
     the Complaint (Exhibit “1”). Id. ¶ 4. On April 13, 2020, Defendant filed its Answer by
 7

 8   way of General Denial and Affirmative Defenses to the Complaint (attached hereto as
 9   Exhibit “2”. Exhibits “1” through “2” constitute all process, pleadings, and orders
10
     served on and/or by Defendant.) Id. ¶ 6.
11

12                          FEDERAL QUESTION JURISDICTION
13         3.     This Court has subject matter jurisdiction over Plaintiff’s claims because
14
     Plaintiff has alleged a claim arising under the law of the United States—Federal
15

16   Question jurisdiction. “The district courts shall have original jurisdiction of all civil
17   actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.
18
     § 1331. Specifically, Plaintiff’s first claim arises pursuant to the FLSA, codified at 29
19

20   U.S.C. § 203 et seq., which appears on the face of Plaintiff’s Complaint. See Gully v.
21
     First National Bank in Meridian, 299 U.S. 109, 113 (1936)(Stating that the federal
22
     question “must be disclosed on upon the face of the complaint, unaided by the answer.”)
23

24         4.     This Court has supplemental jurisdiction over Plaintiff’s other claims
25
     pursuant to 28 U.S.C. § 1367(a), which provides “in any civil action of which the district
26
     courts have original jurisdiction, the district courts shall have supplemental jurisdiction
27

28
                                           2
                        DEFENDANT ABC PHONES’ NOTICE OF REMOVAL
     Case 8:20-cv-00742-JVS-JDE Document 1 Filed 04/15/20 Page 4 of 11 Page ID #:4



 1   over all other claims that are so related to claims in the action within such original
 2
     jurisdiction that they form part of the same case or controversy under Article III of the
 3

 4   United States Constitution,” except as provided in subsections (b) (diversity) and (c)

 5   (discretion to decline). Each of Plaintiff’s other claims arise as a result of Plaintiff’s
 6
     employment relationship with Defendant ABC Phones.
 7

 8                     DIVERSITY OF CITIZENSHIP JURISDICTION
 9         5.     This Court also has original subject matter jurisdiction over this action
10
     pursuant to 28 U.S.C §§ 1332(d)(2) and 1441(a) because it is a civil action between
11

12   citizens of different states, in which the amount in controversy exceeds $5 Million,
13   exclusive of interest and costs.
14
                                  Diversity of Citizenship Is Met
15

16         6.     Plaintiffs’ Citizenship. Plaintiff alleges that he “was and is a resident of
17   California.” Compl. ¶ 5. Defendant believes, consistent with Plaintiff’s allegations, that
18
     Plaintiff was at the time of the filing of the Complaint, and remains at the time of this
19

20   removal, a citizen of California.
21
           7.     Defendants’ Citizenship.       Defendant ABC Phones is a corporation
22
     organized under the laws of North Carolina with its principal place of business in North
23

24   Carolina. See Declaration of Adam Reed (“Reed Decl.”) ¶ 2. Its principal place of
25
     business, headquarters, and center of direction, control, and coordination are also
26
     located in North Carolina. Ibid. Defendant ABC Phones’ corporate decisions are made
27

28
                                           3
                        DEFENDANT ABC PHONES’ NOTICE OF REMOVAL
     Case 8:20-cv-00742-JVS-JDE Document 1 Filed 04/15/20 Page 5 of 11 Page ID #:5



 1   in North Carolina, including its operational, executive, administrative, and
 2
     policymaking decisions. Ibid. The majority of Defendant ABC Phones’ executive
 3

 4   officers conduct their business in North Carolina.        Ibid at ¶ 3. The majority of

 5   administrative functions crucial to Defendant ABC Phones’ day-to-day operations are
 6
     conducted in North Carolina. Ibid. The respective officers responsible for developing
 7

 8   policies and protocols for Defendant ABC Phones’ nationwide operations are in
 9   Raleigh, North Carolina. Ibid. Accordingly, Defendant ABC Phones is a citizen of the
10
     state of North Carolina, not California.
11

12         8.     Plaintiff has not provided sufficient information to ascertain the entity
13   form, and therefore citizenship, of the party alleged at Paragraph 8 of Plaintiff’s
14
     Complaint to be “Verizon” an “unknown business entity.” The entity identified as
15

16   Verizon has not appeared in the action, neither has a Proof of Service been filed.
17         9.     The United States Supreme Court has concluded that a corporation’s
18
     “principal place of business” is “where a corporation’s officers direct, control, and
19

20   coordinate the corporation’s activities,” or its “nerve center.” Hertz Corp. v. Friend,
21
     130 S. Ct. 1181, 1192 (2010). “[I]n practice,” a corporation’s “nerve center” should
22
     “normally be the place where the corporation maintains its headquarters.” Id.
23

24         10.    The diversity requirements of 28 U.S.C §§ 1332(a) are met given that
25
     Plaintiffs are citizens of California and Defendant is a citizen of North Carolina. 1
26

27   1
      The citizenships of the Doe Defendants are irrelevant to the diversity of citizenship
28   analysis. Because they are unidentified, the Court and the Parties have no information
                                                  4
                        DEFENDANT ABC PHONES’ NOTICE OF REMOVAL
     Case 8:20-cv-00742-JVS-JDE Document 1 Filed 04/15/20 Page 6 of 11 Page ID #:6



 1                              The Amount in Controversy Is Met
 2
           11.    Amount in Controversy Exceeds $5 Million. Plaintiff did not disclose
 3

 4   in his putative class action Complaint the amount of damages he seeks. At the time of

 5   removal, however, Defendant contends the amount in controversy in this action exceeds
 6
     $5 Million, exclusive of interest and costs. Generally, “notice of removability…is
 7

 8   determined through examination of the four corners of the applicable pleadings, not
 9   through subjective knowledge or a duty to make further inquiry.” Harris v. Bankers Life
10
     & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005). The calculation of the amount in
11

12   controversy may include common law and statutory damages, exemplary, and punitive
13   damages, attorneys’ fees when authorized by statute, and back pay. Guglielmino, 506
14
     F.3d at 700-701. “The notice of removal ‘need include only a plausible allegation that
15

16   the amount in controversy exceeds the jurisdictional threshold,’ and need not contain
17   evidentiary submissions.” Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 788
18
     (2018).
19

20         12.    Defendant alleges that the amount in controversy exceeds the jurisdictional
21
     threshold for the following reasons:
22
           a.     Plaintiff defines the putative class in his Complaint as “[a]ll persons who
23

24                are employed or have been employed by Defendants in the State of
25

26

27
     as to who they are or where they live. Thus, it is proper for the Court to disregard them.
     See McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).
28
                                           5
                        DEFENDANT ABC PHONES’ NOTICE OF REMOVAL
     Case 8:20-cv-00742-JVS-JDE Document 1 Filed 04/15/20 Page 7 of 11 Page ID #:7



 1                California who, during any time from four years prior to the filing of this
 2
                  class action to the present, have worked as non-exempt Sales Associate
 3

 4                employees.” See Compl. ¶ 25.

 5         b.     Plaintiff prays for, among other things, money damages, punitive
 6
                  damages, and attorneys’ fees. See Compl., Prayer. Statutory attorneys’
 7

 8                fees are properly considered in determining the amount in controversy.
 9                See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998).
10
           c.     Plaintiff “estimates there are at least several hundred Class Members, and
11

12                possibly several thousand.” See Compl. at ¶ 28.
13         d.     Defendant estimates that it has employed approximately 4000 employees
14
                  during the time period covered by Plaintiff’s Complaint. See Declaration
15

16                of Adam Reed at ⁋ 4.
17         13.    At 1000 putative class members, Plaintiff would need to recover
18
     approximately $5000 per employee to meet the amount in controversy threshold. At
19

20   4000 putative class members, individual recoveries would go down to around $1250.
21
     This per-employee figure is significantly reduced when attorneys’ fees and potential
22
     punitive damages are factored into the calculus. Given Plaintiffs’ allegations of off-the-
23

24   clock work, unpaid overtime, untimely wage payments, and meal and rest break
25
     violations, Defendant plausibly alleges that the amount in controversy exceeds $5
26
     Million. In the event Plaintiff disputes Defendant’s plausible allegation, Defendant
27

28
                                           6
                        DEFENDANT ABC PHONES’ NOTICE OF REMOVAL
     Case 8:20-cv-00742-JVS-JDE Document 1 Filed 04/15/20 Page 8 of 11 Page ID #:8



 1   reserves its right to produce evidence in support of its allegation. See Dart Cherokee
 2
     Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)(“Of course, a dispute
 3

 4   about a defendant’s jurisdictional allegations cannot arise until after the defendant files

 5   a notice of removal containing those allegations.”).
 6
            14.      Defendant denies Plaintiff’s substantive allegations and denies causing
 7

 8   him or any putative class member any damage. Nonetheless, the right of removal is
 9   based on the amount at issue in the lawsuit, and Plaintiff, by his claims, seeks more than
10
     $5 Million, satisfying the amount in controversy requirement.
11

12                                    PROCEDURAL MATTERS
13          15.      Removal is Timely. A notice of removal may be filed within 30 days after
14
     the defendant receives a copy of the initial pleading, motion, or other paper from which
15

16   it may be ascertained that the case is removable. 28 U.S.C. § 1446(b). Here, Defendant
17   did not receive any pleading, motion, or other paper from which it could ascertain that
18
     Plaintiff seeks damages exceeding $5 Million. Shipley Decl. ¶ 3. Even Plaintiff’s
19

20   Complaint, served on March 16, 2020, does not expressly disclose the amount Plaintiff
21
     seeks to recover. Accordingly, Defendant’s thirty-day deadline to file a Notice of
22
     Removal began to run, at the absolute earliest, on March 16, 2020, and therefore expires
23

24   on April 15, 2020.
25
            16.      Because this Notice of Removal is being filed on or prior to April 15, 2020,
26
     it is timely.
27

28
                                              7
                           DEFENDANT ABC PHONES’ NOTICE OF REMOVAL
     Case 8:20-cv-00742-JVS-JDE Document 1 Filed 04/15/20 Page 9 of 11 Page ID #:9



 1         17.    Removal to Proper Court. This Court is part of the “district and division
 2
     embracing the place where” Plaintiff’s state court action was filed, which is Orange
 3

 4   County, California. 28 U.S.C. § 1446(a). Accordingly, removal to this Court is proper.

 5         18.    Venue. Venue is proper in this Action under 28 U.S.C § 1391(b)(2)
 6
     because a substantial part of the alleged events or omissions giving rise to Plaintiff’s
 7

 8   claims occurred in Orange County, California, given that Plaintiff filed his action in the
 9   Superior Court in Orange County, California. See Compl.
10
           19.    Filing and Service. A copy of this Notice of Removal is being filed with
11

12   the Clerk of the Superior Court of the State of California for the County of Orange, and
13   is being served on all counsel of record, consistent with 28 U.S.C. §1446(d). The
14
     Superior Court of the State of California for the County of Orange is located within this
15

16   district. Pursuant to 28 U.S.C. §1446(d), Defendant is also filing in the Superior Court
17   for the County of Orange and serving upon Plaintiff a separate document entitled
18
     “Notice of Filing of Notice of Removal to Federal Court.”
19

20         20.    Non-Waiver of Claims. By removing this action to this Court, Defendant
21
     does not waive any defenses available to it, including but not limited to, defenses based
22
     on defects in or inadequacy of service of process and/or lack of personal jurisdiction.
23

24         21.    Pleadings and Process. In compliance with 28 U.S.C. §1446(a), a “copy
25
     of all process, pleadings, and order served upon” Defendant prior to the filing of this
26

27

28
                                           8
                        DEFENDANT ABC PHONES’ NOTICE OF REMOVAL
     Case 8:20-cv-00742-JVS-JDE Document 1 Filed 04/15/20 Page 10 of 11 Page ID #:10



 1    Notice of Removal are attached to the Shipley Declaration, collectively as Exhibits “1”
 2
      through “2”.
 3

 4          22.   WHEREFORE, Defendant respectfully requests that this action be

 5    removed in its entirety from the California Superior Court for the County of Orange to
 6
      this Court pursuant to 28 U.S.C. §1441. A Notice of Notice of Removal will be filed
 7

 8    with the California Superior Court.
 9

10                                                 ROBERT L. SHIPLEY, APLC

11    Dated: April 15, 2020                        By: /s/ Robert L. Shipley___________
12                                                 Robert L. Shipley
                                                   rshipley@shipleylaw.com
13                                                 Brandon S. Gray
14                                                 bgray@shipleylaw.com
                                                   Attorneys for Defendant
15                                                 ABC PHONES OF NORTH
16                                                 CAROLINA, INC. dba Victra

17

18

19

20

21

22

23

24

25

26

27

28
                                           9
                        DEFENDANT ABC PHONES’ NOTICE OF REMOVAL
     Case 8:20-cv-00742-JVS-JDE Document 1 Filed 04/15/20 Page 11 of 11 Page ID #:11



 1                               CERTIFICATE OF SERVICE
 2
            I, Robert L. Shipley, an attorney admitted to practice before this Court, do hereby
 3

 4    certify that on April 15, 2020, I caused a copy of the foregoing DEFENDANT ABC

 5    Phones Of North Carolina, Inc. DBA Victra’s Notice of Removal to be served
 6
      through the Court’s Case Management/Electronic Case Files (CM/ECF) system upon
 7

 8    all persons and entities registered and authorized to receive such service.
 9

10
                                                    ROBERT L. SHIPLEY, APLC
11

12    Dated: April 15, 2020                         By: /s/ Robert L. Shipley__________
                                                    Robert L. Shipley
13                                                  rshipley@shipleylaw.com
14                                                  Brandon S. Gray
                                                    bgray@shipleylaw.com
15                                                  Attorney for Defendant
16                                                  ABC PHONES OF NORTH
                                                    CAROLINA, INC. dba VICTRA
17

18

19

20

21

22

23

24

25

26

27

28
                                           10
                         DEFENDANT ABC PHONES’ NOTICE OF REMOVAL
